                Case 3:20-cv-05340-RAJ Document 9 Filed 06/19/20 Page 1 of 1




 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 7
     MARGARET TIETJEN,
 8
                                 Plaintiff,          Case No. C20-5340 RAJ
 9
           v.                                        ORDER
10

11 COMMISSIONER OF SOCIAL
     SECURITY,
12
                                 Defendant.
13
           Based on Defendant’s Motion, it is hereby ORDERED that the Responsive Due
14
     Date shall be amended as follows:
15
           Defendant shall have up to and including July 17, 2020, to file a Response to
16
     Plaintiff’s Complaint.
17

18         DATED this 19th day of June, 2020.

19

20                                                  A
21                                                  The Honorable Richard A. Jones
                                                    United States District Judge
22

23




     ORDER - 1
